Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
            Claims 4-7 are objected to because they do not have necessary  “steps” required for the method claims. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the region” on line 9 and “the high frequency stands” on line 10  lacks clear antecedent basis. It is unclear what the “straight courses” on line 9 and “high frequency strand” on line 8  are, how the coil arrangements can be “inductively interact” on line 3 and how high frequency strand can be “embroidered” on 7. The same is true for claim 4.
In claim 2, the recitation “wherein . . . crossovers” is unclear and confusing because it is not consistent with what is recited in claim 1. For example, lines 6-7 recites that the windings are embroidered. The same is true for claim 5.
In claim 3, the recitation “the individual windings” on line 1 and “the other offset” on line 5 lacks clear antecedent basis. It is unclear what the “the other offset” is. The recitation “several identical meander-shaped windings” on line 1 is confusing because it is unclear if these are additional “windings” or a further recitation of the previously claimed “wing” in claim 1. The same is true for claim 7.
In claim 6, the recitation “at least one carrier” on line 2 is confusing because it is unclear if these are additional “carrier” or a further recitation of the previously claimed “carriers” in claim 4.
                                                 Claim Rejections - 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2 and 4-6 are rejected under 35 USC 103 (b) as being unpatentable over Yabe et al (US 8,643,219) in view of Meyer (US7652469).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1,  Yabe et al discloses the circuit as shown on Figures  1-16 comprising:
-a device for inductively transferring electrical energy and/or data from a primary-sided carrier (2)  to at least one positionable secondary-sided recipient (4) comprising at least one primary-sided coil arrangement (3a), which inductively interacts with at least one secondary-sided coil arrangement (3b) on flexible substrate, see the paragraph 48.
          Yabe et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein meander-shaped windings with a predeterminable winding number of the primary-sided and/or secondary-sided coil arrangement are arranged on at least one flexible carrier by 
          Nevertheless, Meyer suggests to arrange coil windings (201-203) having a predetermined winding number in a meandering manner as shown on Figure 2 by embroidering the stand (211, 213) having crossovers regions for enhancing the coupling of the windings, see the Abstract.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the coils windings of Yabe et al as suggested by Meyer for the purpose of enhancing the coupling of the windings.
Regarding to claim 2 and 5, wherein the meander-shaped windings of the modified circuit of Yabe et al would be not embroidered in the region of the crossovers as suggested by Meyer.  
Regarding to claim 4, wherein a primary-sided meander-shaped winding (100) and at least one secondary-sided meander-shaped winding (120; 400; 510, 520, 530) are arranged in such a way on flexible carriers by embroidering high frequency strands that the meander-shaped windings have straight courses in the region of crossovers.  
Regarding to claim 6, wherein several identical secondary- sided meander-shaped windings of the modified circuit of Yabe et al would be arranged on at least one carrier by embroidering.  

Allowable Subject Matter
          Claims 3 and 7 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:



Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842